Citation Nr: 1749347	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran was afforded a video hearing in February 2014 before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the hearing. 

The Board remanded the appeal in December 2014 and requested the RO search the Joint Services Records Research Center (JSRRC) and readjudicate his claims. A response from JSRRC was received in September 2015. 


FINDINGS OF FACT

1. The evidence does not show that the Veteran served in the inland waters or set foot in Vietnam during the Vietnam era. 

2. The record does not establish that the Veteran was actually exposed to Agent Orange, or any other herbicide agent, during his active service.

3. Prostate cancer is not shown to be causally or etiologically related to any disease, injury, or incident in this Veteran's service.






CONCLUSION OF LAW

The criteria for service connection for prostate cancer are not met. 38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App 498, 506 (1995). Certain chronic diseases, including malignant tumors, may be service connected on a presumptive basis if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.308, 3.309. 

VA regulations provide that certain diseases associated with exposure to herbicide agents, such as prostate cancer, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307  are met. 38 C.F.R. § 3.309. A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307. 

The above mentioned regulations concerning the presumption of service connection for those exposed to an herbicide agent address themselves to individuals who served in Vietnam proper, (which includes service in the waters offshore). The Veteran in this case did not serve in Vietnam, and therefore, these provisions are not directly applicable to him. Nevertheless, VA's Adjudication Procedures Manual, M21-1MR, indicates that the Compensation & Pension Service (C&P) has determined that special consideration of herbicide agent exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases. M21-1MR, IV.2.C.10.q.

VA has identified specific military occupational specialties including security policeman, security patrol dog handler and member of a security police squadron, whose daily duties required spending extended periods of time on or near the base perimeter where herbicides were likely used. 

VA has not extended the same special consideration to all service members who had contact with an air base perimeter. Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration. See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).

The Veteran is seeking service connection for prostate cancer as due to exposure to an herbicide agent. He claims that he was exposed as a result of his in-service duties while stationed at 7th Radio Research Field Station in Udorn, Thailand. Service records confirm the Veteran's assignment to Thailand during this time; they also show he did not serve in Vietnam. His DD 214 lists his military occupational specialty (MOS) as a wheel vehicle repairman.

Service treatment records are silent as to any treatment or diagnosis of prostate cancer. 

Review of post-service medical records revealed a diagnosis of prostate cancer in October 2009 and subsequent treatment. He underwent a prostatectomy in December 2009. 

 During the February 2014 Board hearing, the Veteran testified that he was exposed to a herbicide agent while pulling occasional guard duty for a perimeter guard shack and guard tower once every two weeks, as well as when he had to dig out trucks that had gotten stuck in mud during monsoon season. He also reported seeing several vessels that were used to store unknown chemicals; he later indicated the chemicals were used to remove the vegetation on the base. 

In statements he submitted in support of his claim, the Veteran noted that he had traveled to various locations, including Ubon Air Force Base, Bangkok and Vientiane, Laos, to pick up and return vehicles and parts. He also wrote that he served as a guard for the perimeter approximately three times. 

The Veteran submitted several statements from individuals who served on or near his base in Thailand, and who confirmed the use of non-security personnel to perform perimeter guard duty. Only two of those statements came from individuals who served during the same time period as the Veteran; one of them stated that he had been told the use of Agent Orange on the base may have contributed to his cancer diagnosis.  This individual noted that his MOS was Morse code interceptor, but that he was assigned to guard duty at the perimeter occasionally. 

In another statement, a fellow service member wrote that he observed Thai workers spraying chemicals on many areas around the quarters and perimeter fence at stations near Udorn, Thailand. However, he also wrote that it was unclear what chemical was being sprayed. 

Following the instructions of the December 2014 remand, VA reached out to the JSRRC and received a response in September 2015. This revealed JSRRC does not maintain any retired records for any radio research unit and recommended contacting the U.S. Army Intelligence and Security Command. A response from U.S. Army intelligence was received in October 2015, in which they noted that after review of relevant annual historical reports for the Veteran's base, they could not find any details confirming whether U.S. soldiers served on guard duty but the reports purposefully exclude operational detail.  The person replying added that this should not be construed as necessarily contradicting the Veteran's claims.  A formal finding memorandum was issued in October 2015 concluding that there was no evidence to concede the Veteran's exposure to Agent Orange. 

Based on a review of the evidence of record, the Board finds that service connection for prostate cancer is not warranted. 

There is no record of assignment to perimeter duty nor do the Veteran's descriptions of his activities correspond to those whose daily duties required extended periods of time on or near the base perimeter as a security policeman, dog handler or member of a security police squadron.  

The statements and testimony from fellow veterans who were also stationed in Udorn during this time period may confirm the fact that non-security personnel were used to conduct guard duty at the perimeter; however, their statements possess the same deficiency as those of the Veteran.  Thus, exposure to herbicides is not shown.  

In addition, the evidence does not support and the Veteran does not contend that his diagnosis began in service or within the year following. Prostate cancer was not diagnosed until October 2009; nearly 40 years after separation from service. 

For the foregoing reasons, the Board finds that, the claim for service connection for prostate cancer must be denied. 




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for prostate cancer is denied. 



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


